Court of Appeals for the
                         First District of Texas at Houston


                                           Order


Appellate case name:        In re Ronald Glenn Hightower

Appellate case number:      01-14-00473-CV

Date motion filed:          September 18, 2014

Party filing motion:        Relator


       It is ordered that the motion for rehearing is denied.




Judge's signature: /s/ Laura C. Higiey
                    Acting for the Court

Panel consists of: Justices Higiey, Bland, and Sharp


Date: December 16, 2014
f«^   Court of;Appeals, First District          OFFieiAbSlJSiNESS plipSi
                                                                       M                                     U.S.POSTAGE» PITNEY BOWES
            301 Fannin Street
      Houston, Texas 77002-2066                 PEN^T* fOR
                                                PRIVATE USE
                                                                                                         %ZP5J002 $000.48°
                                                                                                        TM Q-00I372104DEC 17 2014
                                         CASE NO. 01-14-00473^/
                                         RONALD GLENN; H1GHTQWER
                                         #1695949
                                                    NI.-XI-E             7'7/3'      S^G       1                iS;8"-3L,/:0'2'/i-5'
                                                                      RE'TU'-RiM' TO,. SENDER
                                                           NOT P'E',Li'VE,RABL-£ _A5 . ADDRE:S;S'€.D
                                                                     "tJvl^-AJB.L C-] • •! O       FO^.WA-R-D
                                                    S'C:    -77 682 2 86 699                       * 2 5B 3 -,1Z'3'&3:--17;- 47
                                                           iLi •]VlHii b11l r-1' 11* vii i,' >^mpi1- ii•15i -11 il •i^ly^li^Mi